                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC#:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 3/27/2020


 MARIELA MATOS,

                             Plaintiff,
                                                             No. 19-CV-7691 (RA)
                        v.
                                                                     ORDER
 CITY OF NEW YORK et al.,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

       For the reasons discussed during today’s telephone conference, Plaintiff’s motion for leave

to amend and to serve Defendant Wellington Feliz is granted. Dkt. 18. Plaintiff shall file the

amended complaint by end of day today, and the parties shall submit a revised case management

plan no later than April 2, 2020.

SO ORDERED.



Date: March 30, 2020
      New York, NY                                          __________________________
                                                            Ronnie Abrams
                                                            United States District Judge
